Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendment/arguments filed on September 2, 2021. Claims 1-3, 7-9, and 13 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. Dependency errors in claim 9 have be corrected in the form of an examiner’s amendment below.

EXAMINER'S AMENDMENT
4.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:

9. (Currently Amended) The 8 [[1]], further comprising:  determining a surrounding area of the obstacle that is located in the area, and determining where to position an arbitrary point, that is not included in the obstacle, in the surrounding area by a Voronoi dividing 

Reasons for Allowance
5.	Claims 1-3, 7-9, and 13 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

6.	The closest prior art of record is Shojaeipour et al: "Motion planning for mobile robot navigation using combine Quad-Tree Decomposition and Voronoi Diagrams", COMPUTER AND AUTOMATION ENGINEERING (ICCAE), 2010 THE 2ND INTERNATIONAL CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 26 February 2010 (2010-02-26), pages 90-93, XP031671732, ISBN: 978-1-4244-5585-0, hereinafter referred to as Shojaeipour.

7.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a combined graph from the first graph and the second graph, to acquire a shortest route between the acquired departing location and destination location based on the combined graph, and to display the acquired route on a display on the ship to guide the ship from the departing location to the destination location that avoids the obstacle, wherein the processing circuitry is further configured to adjust the second graph before being combined with the first graph by being configured: to delete portions of the second line only passing through one or more of the exclusive cells, and to maintain portions of the second line passing through one or more partially inclusive cells, each partially inclusive cell including a portion that includes the obstacle and a portion that excludes the obstacle.

8.	Claims 2-3 and 7 depend from claim 1 and are therefore allowable.

9.	Regarding independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating a combined graph from the first graph and the second graph; acquiring a shortest route between the acquired departing location and destination location based on the combined graph; and displaying the acquired route on a display on the ship to guide the ship from the departing location to the destination location that avoids the obstacle, wherein the method further comprises adjusting the second graph before being combined with the first graph, the adjusting including deleting portions of the second line only passing through one or more of the exclusive cells and maintaining portions of the second line passing through one or more partially inclusive cells, each partially inclusive cell including a portion that includes the obstacle and a portion that excludes the obstacle.

10.	Claims 9 and 13 depend from claim 8 and are therefore allowable.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665